NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHENGZHI LIU,                                    No.   15-72261

                Petitioner,                      Agency No. A088-127-129

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 9, 2022**
                                San Francisco, California

Before: WARDLAW, IKUTA, and BADE, Circuit Judges.

      Chengzhi Liu, a native and citizen of the People’s Republic of China,

petitions for review of the Board of Immigration Appeals’ (BIA’s) order

dismissing his appeal of an Immigration Judge’s (IJ’s) order denying his

applications for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition.

      1.     We consider only Liu’s claim for asylum premised upon his alleged

persecution under China’s coercive population control policy. In his briefing

before both us and the BIA, Liu failed to challenge the IJ’s denial of his claims for

withholding of removal and relief under CAT as well as the IJ’s adverse credibility

determination concerning his alleged participation in a protest against his

employer. Liu has thus failed to exhaust and therefore waived these claims. 8

U.S.C. § 1252(d)(1); see also Jie Cui v. Holder, 712 F.3d 1332, 1338 n.3 (9th Cir.

2013).

      2.     Substantial evidence supports the BIA’s conclusion that Liu failed to

demonstrate past persecution due to resistance against China’s coercive population

control policy. Although Liu provided evidence that his wife endured a forced

abortion and sterilization procedure, asylum applicants cannot depend on “the sole

fact of their spouse’s persecution automatically to qualify for political asylum

under the [asylum] statute’s coercive population control resistance provisions.”

Nai Yuan Jiang v. Holder, 611 F.3d 1086, 1093 (9th Cir. 2010) (cleaned up). Liu

failed to provide evidence of resistance to China’s coercive population control

policy in addition to his spouse’s forced abortion and sterilization. Liu testified

that he confronted his wife’s work unit director about the forced abortion. But


                                          2
once the work unit director informed Liu that either he or his wife needed to be

sterilized, Liu did not resist. He simply opted out of sterilization, returned home,

and then remained in China for 16 more years without further protest or injury. At

most, Liu’s behavior amounts to “grudging compliance,” which does not constitute

the “overt and persistent defiance required for a showing of other resistance.”

Ming Xin He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014) (cleaned up).

      3.     Substantial evidence also supports the BIA’s finding that Liu “has not

demonstrated that he . . . has a well-found[ed] fear of sterilization or other

persecutory harm on account of his resistance to the family planning policy upon

his return to China.” Although Liu likely demonstrated a subjective fear of future

persecution by testifying that he feared for his safety because his wife’s work unit

director threatened him with sterilization, he falls short of demonstrating an

objectively reasonable possibility of persecution upon return to China. See 8

C.F.R. § 1208.13(b)(2)(i). As the BIA noted, there is no evidence that the Chinese

government has targeted Liu in any way due to its coercive population control

policy since 1991. Nor has Liu’s wife or son been targeted on this basis, even

though they have remained in China to this day. In his briefing, Liu argues that the

Chinese government “could change their mind at any moment and sterilize [him]

as a lesson to future violators” of the coercive population control policy, but he

offers no evidence that this is reasonably possible. Therefore, “[t]hough changes


                                           3
of government are always possible in any country, on the record before us, this

possibility is too speculative to be credited as a basis for fear of future

persecution.” Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003).

      PETITION DENIED.




                                            4